Citation Nr: 0935080	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lumbar spine disorder.  

2.  Entitlement to service connection for a diaphragm 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the VA RO in 
Philadelphia, Pennsylvania.  A statement of the case (SOC), 
issued in May 2006, confirmed the prior denial.  During the 
course of his appeal, the Veteran requested a Travel Board 
hearing before the Board, which he was scheduled to attend in 
December 2007.  However, the Veteran failed to report to the 
hearing.  Thus, the hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2008).  

The claim for entitlement to service connection for a lumbar 
spine disorder had been previously denied in an unappealed 
rating decision, dated July 1979.  The Veteran filed his 
claim to reopen the matter in July 2004.  Although the RO 
adjudicated this claim on the merits in the December 2004 
rating decision, the Board is required to determine whether 
new and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  A July 1979 rating decision denied a claim for 
entitlement to service connection for a lumbar spine disorder 
on the basis that there was no evidence of a current 
condition; the Veteran was notified in writing of the RO's 
determination and did not appeal.  

3.  Evidence submitted since the RO's July 1979 rating 
decision is new as it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, but does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a lumbar spine disorder.  

4.  No current diaphragm disorder is demonstrated, and no 
diaphragm disorder is otherwise related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for a lumbar spine disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2008).  

2.  The criteria for service connection for a diaphragm 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to claims to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in a letter dated in September 2004, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need for him to advise VA of and to submit any 
further evidence that was relevant to the claims.  In 
particular, this letter informed the Veteran of the specific 
technical meanings of "new" and "material," as well as the 
bases for the denial in the prior decision and described the 
type of evidence that would be necessary to substantiate the 
elements that were found insufficient in the previous denial.  
Kent.  Additionally, the notice letter accompanying the SOC, 
issued in May 2006, informed him as to disability ratings and 
effective dates.  As noted above, the claim was last 
adjudicated via the SOC in May 2006.  

Since the Veteran had a meaningful opportunity to participate 
in the adjudication process, there has been no prejudice to 
the Veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006).  Thus, VA 
satisfied its duty to notify the Veteran.  

While the Veteran was not provided information regarding 
disability ratings and effective dates until the May 2006 
notice letter accompanying the SOC, on these facts, such 
omission is not shown to prejudice the Veteran.  As the 
Board's decision herein denies the claims for service 
connection on appeal, no disability rating or effective date 
is being, or is to be, assigned.  Hence, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Significantly, the Board notes that the Veteran's service 
treatment records (STRs) are unavailable for review.  The 
Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  Here, in a February 1979 response to the RO's 
request for the Veteran's STRs, the National Personnel 
Records Center (NPRC) indicated that his STRs were not 
available due to possible destruction in a fire at the NPRC 
in 1973.  A statement from the Veteran, received in June 
2005, indicates that he is aware of the fire at the NPRC and 
that his STRs are now unavailable for review.  The September 
2004 notice letter provided the Veteran with information 
regarding alternative sources of evidence.  Hence, the Board 
is satisfied that all reasonable efforts to develop the 
record have been made with respect to the Veteran's claims.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
However, with exception, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

As noted above, the Veteran's initial claim of service 
connection for a lumbar spine disorder was denied in a July 
1979 rating decision on the basis that a disorder was not 
shown on examination.  In July 2004, the Veteran reapplied 
for this benefit, but the RO denied the claim in December 
2004 on the basis that there was no evidence of any current 
lumbar spine disorder.  

The evidence of record at the time of the RO's July 1979 
rating action included a February 1953 separation 
examination, which revealed a report of pain on excessive 
lifting in the lower part of the back that was negative on 
physical examination.  

Evidence added to the record since the July 1979 RO rating 
decision includes written statements from the Veteran and his 
representative.  Specifically, in a statement received in 
June 2005, the Veteran provided the names and phone numbers 
of soldiers who served with him who he contends would 
corroborate his report of an in-service injury.  While this 
evidence is new to the record, in that it is not merely 
duplicative, there are no newly received records that 
indicate a current medical diagnosis of any lumbar spine 
disorder that is in any way etiologically related to service.  

The Board acknowledges that the Veteran, in his June 2005 
statement, claimed that X-rays of the spine exist.  However, 
he failed to provide any specific information regarding which 
VA or private treatment facilities treated him for his 
alleged spine disorder that would allow VA to obtain any 
outstanding treatment records.  Moreover, the Veteran listed 
the names of individuals who would be able to corroborate his 
reported symptomatology; yet, he failed to provide sufficient 
contact information to assist VA in retrieving any 
information from them.  

Indeed, the only new evidence of record supporting the 
Veteran's claim is his own written statements. These 
statements are essentially identical to those made at the 
time of the prior denial in 1979, and as such must be 
considered cumulative and redundant.  The Board therefore 
finds no basis whatsoever for concluding that this evidence 
raises a reasonable possibility of substantiating this 
service connection claim, as is required under 38 C.F.R. 
§ 3.156(a) to reopen the claim on the basis of "new" and 
"material" evidence.  Consequently, this appeal must be 
denied.  


Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

The Veteran contends that he injured his diaphragm in basic 
training at Fort Dix, New Jersey, while in service.  
Specifically, he asserts that he injured himself while 
bending over to load another soldier into an ambulance.  

As noted above, as a consequence of the missing STRs, the 
Board will base its decision on the evidence of record.  
However, the Board is cognizant that when STRs are lost or 
missing, the Court has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217- 
18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for a diaphragm disorder.  There 
is no medical evidence reflecting the presence of a diaphragm 
disability during the periods of the Veteran's active 
service.  The Board notes that the only STR to survive the 
1973 fire was a February 1953 separation examination, which 
was negative for any evidence of complaint of, diagnosis of, 
or treatment for a diaphragm disorder.  Notably, the first 
claimed occurrence of a diaphragm disorder was not noted in 
the record until the Veteran filed his claim for service 
connection, approximately 51 years after he was discharged 
from service.  This is strong evidence against a finding of 
any continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Significantly, there is no objective medical evidence of 
record that the Veteran suffered any injury or illness to his 
diaphragm while in-service, nor is there evidence that the 
Veteran is being actively treated for any diaphragm disorder 
post-service.  In fact, there is no post-service medical 
evidence present in the claims file whatsoever.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Thus, where, as here, medical evidence 
does not establish a current disability upon which to 
predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In 
the instant case, the claim for service connection for a 
diaphragm disorder must be denied because the first essential 
criterion for a grant of service connection, evidence of a 
current disability upon which to predicate a grant of service 
connection, has not been met.  

The Board recognizes that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, neither the 
Veteran nor his representative has presented or identified 
any existing medical opinion showing findings of any 
diaphragm disorder.  The Board notes that when the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §  3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  
As noted above, there is no in-service or post-service 
diagnosis of or treatment for a diaphragm disorder and there 
is no medical opinion of record to support the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).   However in 
this case, the Board finds no evidence to support the 
Veteran's contention that any diaphragm disorder was present 
in service, nor is there evidence of a current disorder that 
is in any way related to service.  Hence, no VA examination 
is warranted.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a diaphragm 
disorder, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  

ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a lumbar spine 
disorder.  

Service connection for a diaphragm disorder is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


